DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed December 23, 2020 has been entered.
	The claim objection is withdrawn in view of amendments to claim 1.
	The lack of written description rejections under 35 USC 112(a) are withdrawn in view of amendments to the claims.
	The indefiniteness rejections under 35 USC 112(b) are withdrawn in view of amendments to the claims.
	The art rejections for claim 1 and the depending claims therefrom are withdrawn in view of applicant’s amendments that incorporated dependent claim 8 which was objected to as being allowable in the most recent office action. Updated reasons for allowance are provided herein. As such, claims 1-2, 6, and 10 are allowed.
	Claims 11-12, 16, and 18-20, which were objected to as being allowable because the claims were rejected under 35 USC 112, were amended to overcome the rejections under 35 USC 112. Updated reasons for allowance are provided herein. As such, claims 11-12, 16, and 18-20 are allowed. 
While applicant sets forth that claim 21 is allowable on p. 10 of the remarks, this has been fully considered and found not persuasive. While claim 21 overcomes the prior art, as 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the plurality of fMRI datasets comprise synthetic datasets and the method further comprises”. First, this is indefinite as claim 21 only recites a single “fMRI dataset” prior to this recitation. Therefore, it is unclear if this was intended to recite “the fMRI dataset comprises a synthetic dataset” or whether the rest of the claim language was intended to recite “plurality of fMRI datasets”. Second, claim 21 is directed to an apparatus. Therefore, it is unclear what was intended by stating “the method” in an apparatus claim. Where a claim is directed to an apparatus but introduces method steps, it becomes unclear as to when direct infringement occurs. See MPEP § 2173.05(p).

Allowable Subject Matter
	Claims 1-2, 6, 10-12, 16, and 18-20 are allowed. 
The closest prior art of record for claim 1 is Vodrahalli et al. ("A Semantic Shared Response Model"), Anderson et al. ("Enabling factor analysis on thousand-subject neuroimaging datasets"), and Hintz (“Generative Adversarial Reservoirs for Natural Video Prediction”). Vodrahalli discloses a computer-implemented method for decoding from brain imaging data of individual subjects by using additional imaging data from other subjects, the method comprising: receiving a plurality of functional Magnetic Resonance Imaging (fMRI) datasets corresponding to a plurality of subjects (“multisubject fMRI data”, Model Description and fig. 1 shows multiple fMRI data), wherein (a) each fMRI dataset corresponds to a distinct subject (“each subject’s fMRI”, Model Description with a more general description in Overview) and (b) each fMRI dataset comprises brain activation patterns resulting from presentation of a plurality of stimuli to the distinct subject (“From each subject’s fMRI view of the movie”, Model Description wherein the different time points during the movie are the plurality of stimuli, Overview, Contributions, Constructing Semantic Vectors, and Model Description); and performing a supervised Shared Response Modeling (SSRM) to (i) apply a group dimensionality reduction (GDR) technique to the plurality of fMRI datasets to yield a low-dimensional space of response variables shared by the plurality of subjects (“To construct a shared space for the fMRI data, we use the Shared Response Model (SRM) [4], a probabilistic latent variable model for multisubject fMRI data under a time synchronized stimulus. From each subject’s fMRI view of the movie, SRM learns projections to a shared space that captures semantic aspects of the fMRI response. Specifically, SRM learns orthogonal column maps Wi such that kXi-WiSkF is minimized over {Wi}, S, where Xi G R v><t is the i th subject’s fMRI response (v voxels by t repetition times) and S G R 
	
The closest prior art of record for claim 11 is Rustandi et al. (“Integrating multiple-study multiple-subject fMRI datasets using canonical correlation analysis”) and Vodrahalli et al. ("A Semantic Shared Response Model"). Rustandi discloses a computer-implemented method for decoding from brain imaging data of individual subjects by using additional imaging data from other subjects, the method comprising: receiving a first set of functional Magnetic Resonance Imaging (fMRI) datasets corresponding to a plurality of subjects (fMRI images are acquired from nine people in the WP study and eleven people in the WO study, 2.1 Datasets), wherein (a) each fMRI dataset corresponds to a distinct subject (2.1 Datasets); (b) each fMRI dataset comprises brain activation patterns resulting from presentation of a plurality of stimuli to the distinct subject (“brain activations associated with thinking about that stimulus word” 2.2 Model and “fMRI brain activation”, 2.2 Model; and fMRI is described in 2.1 Datasets), (c) each fMRI data is in voxel space (described in 2.1 Datasets Acquisition and Preprocessing Parameters); applying a group dimensionality reduction (GDR) technique to the first set of fMRI datasets to yield a low-dimensional space of response variables shared by the plurality of subjects (“In the CCA-mult model, shown in figure 2, we introduce a common abstraction for brain activations for the various subjects, denoted as learned common features in figure 2. The learned common features are essentially the shared low-dimensional representation for the various subjects’ brain activations data” 2.2 Model); generating a second set of fMRI datasets corresponding to the plurality of subjects by projecting the low-dimensional space of response variables back to voxel based on the second set of fMRI datasets, wherein the set of target variables comprise one or more semantic vectors describing the plurality of stimuli because as set forth in claim 11, the second set of fMRI datasets corresponds to “the plurality of subjects by projecting the low-dimensional space of response variables back to voxel space”. As a result, claim 11 and its dependent claims are found allowable over the prior art.

Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior art of record for claim 21 is Vodrahalli et al. ("A Semantic Shared Response Model"), Pereira et al. (“Machine learning classifiers and fMRI: a tutorial overview”), Anderson et al. ("Enabling factor analysis on thousand-subject neuroimaging datasets"), and Hintz (“Generative Adversarial Reservoirs for Natural Video Prediction”). Vodrahalli discloses a system for decoding brain imaging data of individual subjects by using additional imaging data from other subjects, the system comprising: a functional Magnetic Resonance Imaging (fMRI) scanner configured to acquire an fMRI dataset corresponding to a subject (“multisubject fMRI data”, Model Description and fig. 1 shows multiple fMRI data, which necessitates an fMRI scanner), wherein the fMRI dataset comprises brain activation patterns resulting from presentation of a plurality of stimuli to the subject (“From each subject’s fMRI view of the movie”, Model Description wherein the different time points during the movie are the plurality of stimuli, Overview, Contributions, Constructing Semantic Vectors, and Model Description); one or more processors configured to (the following processes including Shared Response Modeling (SRM) are necessarily computer implemented and would require a processor): apply a group dimensionality reduction (GDR) technique to the fMRI dataset to transform it into a low-dimensional space of response variables shared by a plurality of subjects (As disclosed in the present application’s specification, “the GDR technique used in the aforementioned method may be Shared Response Modelling” [0008], therefore Shared Response Modeling (SRM) is considered to be a type of GDR technique. With this, Vodrahalli discloses “To construct a shared 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JILLIAN K. MCGOUGH/            Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793